DETAILED ACTION
	This is a first office action in response to application 17/556,228 filed 12/20/2021, in which claims 1-13 are presented for examination. Currently claims 1-13 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10-11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. U.S. Patent Application Publication No. 2016/0063914 A1 hereinafter Lee.

Consider Claim 1:
	Lee discloses a power management device comprising: (Lee, See Abstract.)
	a gamma reference voltage generation circuit configured to (Lee, [0068], “The gamma reference voltage generator 400 generates a gamma reference voltage VGREF in response to the third control signal CONT3 received from the timing controller 200. The gamma reference voltage generator 400 provides the gamma reference voltage VGREF to the data driver 500. The gamma reference voltage VGREF has a value corresponding to a level of the data signal DATA.”)
	output a gamma reference voltage during an active period of one frame, and to stop output of the gamma reference voltage and to cause an output terminal of the gamma reference voltage to be in a high impedance state during a vertical blank period of the one frame; and (Lee, [0123], [0124], “In an alternative exemplary embodiment during a blank period of the input image data RGB, the power switching part 590 may turn off the digital to analog converting part 530 and the buffering part 540. During a blank period of the input image data RGB, the power switching part 590 may turn off the gamma reference voltage generator 400, the first multiplexing part 520 and the second multiplexing part 550.” See Fig. 4.)
	a control circuit configured to control the gamma reference voltage generation circuit to output the gamma reference voltage during the active period and to control the gamma reference voltage generation circuit to stop output of the gamma reference voltage and to control the output terminal to be in the high impedance state during the vertical blank period. (Lee, [0123], [0124], “In an alternative exemplary embodiment during a blank period of the input image data RGB, the power switching part 590 may turn off the digital to analog converting part 530 and the buffering part 540. During a blank period of the input image data RGB, the power switching part 590 may turn off the gamma reference voltage generator 400, the first multiplexing part 520 and the second multiplexing part 550.” See also Fig. 4.)

Consider Claim 10:
	Lee discloses a display device comprising: 
	a power management device comprising a gamma reference voltage generation circuit configured to (Lee, [0068], “The gamma reference voltage generator 400 generates a gamma reference voltage VGREF in response to the third control signal CONT3 received from the timing controller 200. The gamma reference voltage generator 400 provides the gamma reference voltage VGREF to the data driver 500. The gamma reference voltage VGREF has a value corresponding to a level of the data signal DATA.”)
	output a gamma reference voltage during an active period of one frame, and to stop output of the gamma reference voltage and to cause an output terminal of the gamma reference voltage to be in a high impedance state, during a vertical blank period of the one frame, and (Lee, [0123], [0124], “In an alternative exemplary embodiment during a blank period of the input image data RGB, the power switching part 590 may turn off the digital to analog converting part 530 and the buffering part 540. During a blank period of the input image data RGB, the power switching part 590 may turn off the gamma reference voltage generator 400, the first multiplexing part 520 and the second multiplexing part 550.” See Fig. 4.)
	a control circuit configured to control the gamma reference voltage generation circuit to output the gamma reference voltage during the active period and to control the gamma reference voltage generation circuit to stop output of the gamma reference voltage and to control the output terminal to be in the high impedance state during the vertical blank period; and (Lee, [0122-0123], [0124], “In an alternative exemplary embodiment during a blank period of the input image data RGB, the power switching part 590 may turn off the digital to analog converting part 530 and the buffering part 540. During a blank period of the input image data RGB, the power switching part 590 may turn off the gamma reference voltage generator 400, the first multiplexing part 520 and the second multiplexing part 550.” See also Fig. 4.)
	a gamma voltage generation device configured to be enabled and to receive the gamma reference voltage from the power management device during the active period and to be disabled during the vertical blank period. (Lee, [0122], “In an exemplary embodiment, the power control part 580 may control an operation of the power switching part according to the blank control signal BS. In addition, the power control part 580 may control an operation of the gamma reference voltage generator 400 according to the blank control signal BS.”)

Consider Claim 11:
	Lee discloses the display device according to claim 10, wherein during the vertical blank period the power management device and the gamma voltage generation device are electrically insulated from each other. (Lee, [0122-0123], [0124], “In an alternative exemplary embodiment during a blank period of the input image data RGB, the power switching part 590 may turn off the digital to analog converting part 530 and the buffering part 540. During a blank period of the input image data RGB, the power switching part 590 may turn off the gamma reference voltage generator 400, the first multiplexing part 520 and the second multiplexing part 550.” See also Fig. 4.)
Consider Claim 13:
	Lee discloses display device according to claim 10, wherein the display device is driven at a low scan rate and the vertical blank period is set to be longer than the active period. (Lee, [0160], “According to the present exemplary embodiment, when the display apparatus displays a video image, the input image data RGB has the frequency (e.g., 24 Hz) equal to the frame rate (e.g., 24 fps) of the input image. Thus, the power consumption to convert the input image having the frame rate (e.g., 24 fps) into the input image data RGB having the frequency (e.g., 60 Hz and 120 Hz) higher than the frame rate (e.g., 24 fps) may be reduced. In addition, the power consumption to display the image at the frequency (e.g., 60 Hz and 120 Hz) greater than the frame rate (24 fps) of the input image may be reduced. In particular, during the blank periods, the power consumption of the data driver 500 may be dramatically reduced by the blank power control method. Therefore, when the display apparatus displays a video image, the power consumption of the display apparatus may be dramatically reduced.”)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-3, 7-9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. U.S. Patent Application Publication No. 2016/0063914 A1 as applied to claim 1 above, and further in view of Park et al. U.S. Patent Application Publication No. 2005/0258772 A1 hereinafter Park.

Consider Claim 2:
	Lee discloses the power management device according to claim 1, further comprising: an external capacitor connected in parallel to an internal line connected to the output terminal and configured to smooth the gamma reference voltage.
	Park however teaches it was known in the art to have an external capacitor connected in parallel to an internal line connected to the output terminal and configured to smooth the gamma reference voltage. (Park, [0057], “FIG. 8A schematically shows the reference voltage regulation circuit having a general LDO voltage regulator 310'. The LDO voltage regulator 310' compares voltages distributed by resistors internally coupled to output terminals of the regulator 310' to the external power, and outputs a regulated output voltage. Herein, Cin represents an input capacitor, and C.sub.L represents an output capacitor.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a capacitor on the output of a regulator circuit as this was a technique known in the art in view of Park and those of skill in the art would have recognized its purpose would be for stabilizing the output voltage of the circuit.
Consider Claim 3:
	Lee in view of Park disclose the power management device according to claim 2, wherein during the vertical blank period the control circuit keeps a voltage of the external capacitor constant by controlling the gamma reference voltage generation circuit to intermittently output the gamma reference voltage. (Park, [0057], “FIG. 8A schematically shows the reference voltage regulation circuit having a general LDO voltage regulator 310'. The LDO voltage regulator 310' compares voltages distributed by resistors internally coupled to output terminals of the regulator 310' to the external power, and outputs a regulated output voltage. Herein, Cin represents an input capacitor, and C.sub.L represents an output capacitor.”)
Consider Claim 7:
	Lee discloses the power management device according to claim 1, however does not detail that the gamma reference voltage generation circuit comprises a low drop-out (LDO) regulator which regulates an input voltage from an external circuit to output the gamma reference voltage.
	Park however teaches it was a technique known in the art to include a LDO for use in generating reference voltages and thus teaches the gamma reference voltage generation circuit comprises a low drop-out (LDO) regulator which regulates an input voltage from an external circuit to output the gamma reference voltage. (Park, [0047], [0033], “FIG. 8A and FIG. 8B illustrate a reference voltage regulation circuit of a power supply device for a light emission device, the reference voltage regulation circuit being implemented by employing a low drop out (LDO) voltage regulator according to a detailed embodiment of the present invention.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to use an LDO as this was a technique known in the in view of Park for the purpose of an output voltage of the regulation circuit can be used as a reference voltage, and the data voltage can be compensated by using the regulated data voltage to thereby prevent brightness variation. (Park, [0049])
Consider Claim 8:
	Lee in view of Park disclose the power management device according to claim 7, wherein the gamma reference voltage generation circuit further comprises an internal switch to electrically connect the LDO regulator and the output terminal according to control of the control circuit during the active period and to electrically disconnect the LDO regulator and the output terminal from each other during the vertical blank period. (Park, [0058], “FIG. 8B illustrates an internal configuration of the LDO voltage regulator 310' including: an on/off controller 311; an error amplifier 312; a current limiter 313; a reference voltage generator 314; direct resistors R1 and R2; and a PMOS transistor Q1. With this configuration, the LDO voltage regulator 310' outputs the regulated output voltage resulting from the comparison between the voltages distributed by resistors R1 and R2 internally coupled to the output terminals of the regulator 310 and the external power. “) 
Consider Claim 9:
	Lee in view of Park disclose the power management device according to claim 7, wherein the vertical blank period is set to be longer than the active period. (Park, [0156], “In FIG. 7, the input image data RGB includes the first active period A1 during which a first input image I1 is displayed and the first blank period B1 subsequent to the first active period A1. The length of the first active period A1 is about 16.67 ms. The length of the first blank period B1 is about 25 ms.”)
Consider Claim 12:
	Lee discloses the display device according to claim 10, however does not detail wherein the power management device further comprises an external capacitor which is connected in parallel to an internal line connected to the output terminal and is configured to smooth the gamma reference voltage, and, during the vertical blank period, the control circuit keeps a voltage of the external capacitor constant by controlling the gamma reference voltage generation circuit to intermittently output the gamma reference voltage.
	Park however teaches it was known in the art to that the power management device further comprises an external capacitor which is connected in parallel to an internal line connected to the output terminal and is configured to smooth the gamma reference voltage, and, during the vertical blank period, the control circuit keeps a voltage of the external capacitor constant by controlling the gamma reference voltage generation circuit to intermittently output the gamma reference voltage. (Park, [0057], “FIG. 8A schematically shows the reference voltage regulation circuit having a general LDO voltage regulator 310'. The LDO voltage regulator 310' compares voltages distributed by resistors internally coupled to output terminals of the regulator 310' to the external power, and outputs a regulated output voltage. Herein, Cin represents an input capacitor, and C.sub.L represents an output capacitor.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a capacitor on the output of a regulator circuit as this was a technique known in the art in view of Park and those of skill in the art would have recognized its purpose would be for stabilizing the output voltage of the circuit.
Claim Rejections - 35 USC § 103
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. U.S. Patent Application Publication No. 2016/0063914 A1 as applied to claim 1 above, and further in view of Bonne et al. U.S. Patent Application Publication No. 2021/0251066 A1 hereinafter Bonne.

Consider Claim 6:
	Lee discloses the power management device according to claim 1, however teaches while the control circuit outputs ‘a current’ to the gamma reference voltage generation circuit during the active period and stops output of the bias current during the vertical blank period.
	Lee however does not specify receiving a bias signal to further control the gamma reference voltage generator.
	Bonne however teaches that it was a known technique in the art to provide a bias signal to the LDO and thus teaches control circuit outputs a bias current to the gamma reference voltage generation circuit. (Bonne, [0077], “Each pixel block can include a low dropout regulator (LDO) that provides a constant current to each LED pixel. The maximum current per LDO can be set globally through a BIAS input.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a bias current for controlling the output of the LDO as this was known in view of Bonne and would have utilized for the purpose of setting the maximum current. (Bonne, [0077])
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record prior to amending the claims.
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626